           Case 1:10-cr-00768-PAE Document 34 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          10-CR-768 (PAE)
                                                                       :
GEUTYS LAUREANO,                                                       :      SCHEDULING ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        The Court has scheduled sentencing in this case for August 12, 2020 at 12:00 p.m. The

parties are to consult the Court’s Emergency Individual Rules and Practices in Light of COVID-

19, available at https://www.nysd.uscourts.gov/hon-paul-engelmayer. For the safety of all

involved, the Court requests that members of the public who wish to attend this conference use

the following dial in information to access the conference, the parties should call 888-363-4749

and use access code 468-4906.

        Attached to this order is the link for use by the attorneys and Mr. Laureano in order to fast track

entrance into the building on the day of the conference.


        SO ORDERED.


Dated: August 4, 2020
       New York, New York
                                                                  
                                                              __________________________________
                                                                    PAUL A. ENGELMAYER
                                                                    United States District Judge
          Case 1:10-cr-00768-PAE Document 34 Filed 08/04/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile
                             bil phone
                                   h    or mobile
                                              bil phone
                                                    h    number,
                                                               b you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
